Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to Preliminary Amendment filed on 10/5/2020. As directed by the amendment, claim 1 has been canceled. Claims 2-19 have been added. As such, claims 2-19 are pending in the instant application.
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §119(e) with reference to Application Number: 62/862,777 filed on 06/18/2019.

Drawings
Acknowledgment is made to the Replacement Drawing filed on 10/07/2020.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “programmable roller system” needs to be added to the specification
The disclosure is objected to because of the following informalities:
Paragraph [0039], numerical element 42 is being assigned to both “water filled inserts” and “foam inner”.
Paragraph [0039], “foam inner 42, as seen in FIGS. 4A-4B” should read “foam inner roller 44 
Paragraph [0041], numerical element 600 is being assigned to both “chiller” and “temperature control system”.  
Appropriate correction is required.

Claim Objections
Claims 2-18 objected to because of the following informalities:
Claim 2, line 6, “programable roller system” should read “programmable roller system” to correct spelling.
Claims 3-12 are rejected based on the claim dependence.
Claim 13, line 6, “programable roller system” should read “programmable roller system” to correct spelling.
Claims 14-18 are rejected based on the claim dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4, the original disclosure does not describe how the roller system is being programed so that one practitioner in the art  to make the invention regarding to limitation “roller system is configured to provide a wave pattern on a small sections of the user’s body” because the applicant explicitly disclosed in the original disclosure “Disclosed embodiments of the dry hydrotherapy massage chair include proprietary software programs that enable manipulation of the roller system such that the roller system provides a unique wave pattern” in paragraph [0017]. Without disclosing the proprietary software programs to enable manipulation of the roller system such that the roller system provides a unique wave pattern, one of ordinary skill in the art would not able to make the invention without undue experimentation. The same reason is applied when one of the Wands/Undue Experimentation Factors analysis is made with respect to the “The amount of direction provided by the inventor”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Park et al. (U.S. Publication 2020/0170882 hereinafter Park) in view of Learning (U.S. Patent 6,655,735 hereinafter Learning), Nagano et al. (U.S. Publication 2010/0137755 hereinafter Nagano), Rose (U.S. Publication 2018/0021166 hereinafter Rose), and Lowe et al. (U.S. Publication 2019/0328576 hereinafter Lowe).
Regarding claim 2, Park discloses a massage chair (Fig. 2, [0064]: massage chair 10), comprising: a chair body having a chair back (Fig. 1, [065]: back support portion 100), chair seat (Fig. 1, [0070]: seat 200), and leg section (Fig. 1, [0078]: calf massage portions 400), said chair body having a surface (Fig. 1: seat surface of seat portion 200) and wherein said surface is configured to receive a body of a user (Fig. 1: the seat surface of the seat portion 200 configured to receive a body part of the user when he/she seats on it); a programable roller system (Fig. 2, [0016], [0158]: massage ball assembly 700) positioned within the chair body (Figs. 1 and 2 shown this configuration), said programmable roller system comprising a plurality of rollers (Figure 2 shown the massage ball assembly 700 has a plurality of rollers); a plurality of adjustable air bladders (Fig. 2, [0144]: back airbags 102) positioned within said chair back (Fig. 2, [0144]: airbags 102 are positioned on the back portion to stimulate acupuncture points proximity to the vertebral bones); an attached display (Fig. 2 and 15, [0016]: manipulation portion shown as a remote controller with a display) configured to provide details of a massage session ([0090]: allow user to check the operation state of the massage chair) and to enable user customization of a massage ([0016]-[0017]: controlling airbags, massage ball assembly 700 and massage intensity setting).
Park does not explicitly disclose  the surface is smooth, moisture proof, and treated with an anti-bacterial additive, said surface being without exposed seams; each roller in the plurality of rollers containing a liquid; a water heating and cooling system comprising at least one connected water pad within the massage chair, said water pad being configured to be rapidly heated or cooled, said rapid heating or cooling comprising increasing or decreasing a temperature of said water pad up to 40 degrees Fahrenheit within 60 seconds; at least one pump configured to circulate water through separate heating and cooling tanks; a plurality of valves configured to regulate the circulation of water through the water heating and cooling system; and at least one drain configured to expel excess water from said heating and cooling system.
However, Learning teaches the surface (Col. 2, Ln. 67: seat cover 10) is smooth (Figure 2 shown the surface of seat cover 10 is smooth), moisture proof (Col. 3, Lns. 1-2: made of water—impermeable/gas impermeable hydrophobic, non- absorbent laminated material, Col. 3,Lns. 20-23: block moisture; Col. 4, Lns. 20-24: seat cover is waterproof, so the underlying seat will not be impacted by user who sweaty or liquids which are spilled onto the seat cover), and treated with an anti-bacterial additive (Col.3, Lns.28-30: seat cover material could be treated with anti-microbial agent), said surface being without exposed seams (Figures 1 and 2 shown the seat cover does not have exposed seams).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to have modified Park’s seat surface to have seat cover so that the surface is smooth, moisture proof, and treated with an anti-bacterial additive, and wherein said surface is configured to receive a body of a user, said surface being without exposed seams, as taught Learning, for the benefit of preventing the seat from getting wet when the user who is seating on the chair is sweaty or when there is a liquid spill on the seat and resist odor and bacterial to form (Col. 4, Lns. 21-23; Col. 4, Lns. 26-29).
Nagano discloses a similar massage chair having a programmable roller system for massaging the back (Figs. 3, 4, and 9, [0048]: massage heads 20 is rotatable) and each roller (Fig. 8 and 9 [0056]: massage head 20 includes the disc 31) in the plurality of rollers containing a liquid (Fig. 9, [0056]: pump 81 pumps liquid into the roller/massage head/disc 31).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to have modified Park’s roller system so that each roller in the plurality of rollers containing a liquid, as taught by Nagano, for the benefit of more effectively cooling down the massage head as well as provide cooling massage head in additional to the heated massage head ([0055] and [0056]). It is noted that Park already disclose the massage head is heatable (Park’s [0138]: heating element 770 of the massage ball assembly 700).
Rose teaches a water temperature control system (Fig. 1, [0185]: thermoregulation assembly 10, [0032]: thermoregulation fluid is water), said water temperature control system comprising: at least one connected water pad (Fig. 1,  [0181]: thermoregulation pack 14), said water pad ([0199]: pack 14) being configured to be rapidly heated or cooled (Fig.7, [0200]: rapidly switch between hot and cold states by regulating hot tank flow valve 42 and the cold tank flow valve 46); at least one pump (Fig.7, [0195], [0199]: pump 52 and return pump 64) configured to circulate water through separate heating and cooling tanks ([0199]: pump 52 and return pump 64 circulate the fluid from and to hot tank and cold tank; Fig. 1, [0154]-[0155]: hot tank 36 and cold tank 38); 2a plurality of valves (Fig. 7, [0195], [0199]-[0201]: hot tank flow valve 42, cold tank flow valve 46, flow circulation valve 51, return circulation valve 63, tank circulation valve 65) configured to regulate the circulation of water through the water heating and cooling system ([0199]-[0201]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to have modified Park’s massage chair to have a water heating and cooling system comprising at least one connected water pad within the massage chair, said water pad  being configured to be rapidly heated or cooled; at least one pump configured to circulate water through separate heating and cooling tanks; a plurality of valves configured to regulate the circulation of water through the water heating and cooling system, as taught by Rose, for the benefit of alleviate physical injuries by applying thermal treatment to the user ([0001]) and allow more precise rapid temperature control ([0200]).
Although Rose silent about the water pad is within the massage chair, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have implemented Rose’s rapid heating and cooling pad to be within the massage chair, in view of Park’s disclosure other heating elements within the massage chair (Park’s Fig. 14, [0241]: heating element 770 located adjacent to the lower massage ball 730) and in view of Rose’s disclosure of “thin layer of thermoregulation fluid needs to be provided adjacent to the patient by the pack” ([0033]), to provide proper heating and cooling when the user is seating on the massage chair.
Lowe similarly discloses heating and cooling a therapy wrap using a separate hot tank and cold tank (Fig. 7, [038]: hot tank/reservoir and cold tank/reservoir ) and teaches rapid heating or cooling ([0033]: rapidly alternate between hot and cold) comprising increasing or decreasing a temperature of said water pad up to 40 degrees Fahrenheit (Fig. 7, [0060]: hot reservoir can be adjustable from about 100 to 120 degrees Fahrenheit  and the cold reservoir can be adjust about 28 to 60 degrees Fahrenheit); and at least one drain (Fig. 9A, [0080]: overflow drains 9023 and 9024) configured to expel excess water from said heating and cooling system (Fig. 9A,  [0080]: to route excess water to outside the device).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to have modified Park’s rapid heating or cooling comprising increasing or decreasing a temperature of said water pad up to 40 degrees Fahrenheit; and at least one drain configured to expel excess water from said heating and cooling system, as taught by Lowe, for the benefit of preventing over-pressure or maintaining safety levels of fluid within the hot tank and cold tank. As a direct result of the modification, the system is capable of increasing or decreasing a temperature of said water pad up to 40 degrees Fahrenheit within 60 seconds as Park already disclosed that the hot tank valve or the cold tank valve can be operated to transition from hot to cold states in a rapid manner ([0200]) and as already modified by the Lowe, as the water temperature in the hot tank is 100-120 degrees Fahrenheit and the water temperature of the cold tank is 38-60 degrees Fahrenheit ([0060]), when hot water is pumped out of the water pad and only cold water is being pumped into the water pad, the system is capable of decreasing the water temperature up to 40 degrees Fahrenheit and vice versa increasing the water temperature of the water pad up to 40 degrees Fahrenheit in 60 seconds.
Regarding claim 3, The massage chair of Claim 2, wherein said leg section (Fig. 1, [0078]: calf massage portions 400) includes one or more rollers (Park’s Figure 2, [0264]: massage balls 408; [0160]: massage  balls 4406 are rotatable) in said plurality of rollers, wherein said one or more rollers are configured provide massaging to the legs of the user (Figure 2 shown this configuration).
Regarding claim 4, Park as modified disclose the massage chair of Claim 2, wherein said roller system is configured to provide a wave pattern (limitation “provide a wave pattern ” is being broadly interpreted and is a different interpretation than the Applicant’s specification disclosure due to the claimed language; Nagano’s Figures 8 and 16, [0062] shown the wave pattern/curvature formed by R1 and R2 of the roller 20 which include disc 31, as the disc 31 disposed in between the roller ball 20, when the rollers are rotating this will provide a wave pattern massaging on the user’s body part) on small sections of the user's body (Nagano’s Figures 3, 8 and 16 shown the wave pattern form by the roller 20 is on a small sections of the user’s body back).
Regarding claim 5, Park as modified disclose the massage chair of Claim 2, wherein said plurality of adjustable air bladders (Fig. 2, [0144]: back airbags 102) within said massage chair are configured to be inflated or deflated ([0016]: controlling of the airbags 102), said plurality of adjustable air bladders enabling support of the user's back (Park’s [0068]: a pair of back airbags 102 is positioned on at the left and right sides of the back support portion 100, which are formed in an elongated shape to the upper and lower sides of the back support portion 100. The back airbags 102 may press the left and right sides of the back of the user).
Regarding claim 7, the massage chair of Claim 2, wherein said attached display comprises a touch screen (Park’s [0090]: manipulation portion 600 may include a touch panel), wherein the attached display (Park’s Fig. 2, [0090]: display window) is configured to present a menu (Park’s [0093]: user may select various modes through the manipulation portion 600) to the user of the massage chair, wherein the menu enables customization of temperature (Rose’s [0037]: the rate of flow and temperature of thermoregulation fluid is controllable via the control unit), roller position (Park’s [0020]: massage location of massage ball assembly 700), massage type ([0016]: massage mode selection), massage intensity (Park’s [0017]: massage intensity), and reclination of said massage chair (Parks’ [0065]: angle of the back support portion 100 may be adjusted with respect the seat 200 and the support frame 300).
Regarding claim 13, Park discloses a massage chair (Fig. 2, [0064]: massage chair 10), comprising: a chair body having a chair back (Fig. 1, [065]: back support portion 100), chair seat (Fig. 1, [0070]: seat 200), and leg section (Fig. 1, [0078]: calf massage portions 400), said chair body having a surface (Fig. 1: seat surface of seat portion 200) and wherein said surface is configured to receive a body of a user (Fig. 1: the seat surface of the seat portion 200 configured to receive a body part of the user when he/she seats on it); a programable roller system (Fig. 2, [0016], [0158]: massage ball assembly 700) positioned within the chair body (Figs. 1 and 2 shown this configuration), said programmable roller system comprising a plurality of rollers (Figure 2 shown the massage ball assembly 700 has a plurality of rollers); a plurality of adjustable air bladders (Fig. 2, [0144]: back airbags 102) positioned within said chair back (Fig. 2, [0144]: airbags 102 are positioned on the back portion to stimulate the acupuncture points proximity to the vertebral bones), wherein said plurality of adjustable air bladders within said chair back are configured to be inflated or deflated  ([0016]: controlling of the airbags 102), said plurality of adjustable air bladders enabling support of the user's back (Park’s [0068]: a pair of back airbags 102 is positioned on at the left and right sides of the back support portion 100, which are formed in an elongated shape to the upper and lower sides of the back support portion 100. The back airbags 102 may press the left and right sides of the back of the user); 4an attached touch screen display (Park’s [0090]: manipulation portion 600 may include a touch panel) configured to provide massage details ([0090]: allow user to check the operation state of the massage chair) and to enable user customization of a massage (Park’s [0093]: user may select various modes through the manipulation portion 600).
Park does not explicitly disclose  the surface is smooth, moisture proof, and treated with an anti-bacterial additive, said surface being without exposed seams; each roller in the plurality of rollers containing a liquid; each roller in the plurality of rollers contains a liquid; a water heating and cooling system, said water heating and cooling system comprising: at least one water pad within the chair, said water pad being directly connected to separate heating and cooling tanks within said heating and cooling system, said water heating and cooling system being configured to rapidly heat or cool the water therein, said rapid heating or cooling comprising increasing or decreasing a temperature of said water up to 40 degrees Fahrenheit within 60 seconds; a plurality of pumps configured to circulate water through separate heating and cooling tanks; a plurality of valves configured to regulate water flow within said heating and cooling system; and at least one drain configured to expel excess water from said heating and cooling system.
However, Learning teaches the surface (Col. 2, Ln. 67: seat cover 10) is smooth (Figure 2 shown the surface of seat cover 10 is smooth), moisture proof (Col. 3, Lns. 1-2: made of water—impermeable/gas impermeable hydrophobic, non- absorbent laminated material, Col. 3,Lns. 20-23: block moisture; Col. 4, Lns. 20-24: seat cover is waterproof, so the underlying seat will not be impacted by user who sweaty or liquids which are spilled onto the seat cover), and treated with an anti-bacterial additive (Col.3, Lns.28-30: seat cover material could be treated with anti-microbial agent), said surface being without exposed seams (Figures 1 and 2 shown the seat cover does not have exposed seams).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to have modified Park’s seat surface to have seat cover so that the surface is smooth, moisture proof, and treated with an anti-bacterial additive, and wherein said surface is configured to receive a body of a user, said surface being without exposed seams, as taught Learning, for the benefit of preventing the seat from getting wet when the user who is seating on the chair is sweaty or when there is a liquid spill on the seat and resist odor and bacterial to form (Col. 4, Lns. 21-23; Col. 4, Lns. 26-29).
Nagano discloses a similar massage chair having a programmable roller system for massaging the back (Figs. 3, 4, and 9, [0048]: massage heads 20 is rotatable) and each roller (Fig. 8 and 9 [0056]: massage head 20 includes the disc 31) in the plurality of rollers containing a liquid (Fig. 9, [0056]: pump 81 pumps liquid into the roller/massage head/disc 31).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to have modified Park’s roller system so that each roller in the plurality of rollers containing a liquid, as taught by Nagano, for the benefit of more effectively cooling down the massage head as well as provide cooling massage head in additional to the heated massage head ([0055] and [0056]). It is noted that Park already disclose the massage head is heatable (Park’s [0138]: heating element 770 of the massage ball assembly 700).
Rose teaches a water temperature control system (Fig. 1, [0185]: thermoregulation assembly 10, [0032]: thermoregulation fluid is water), said water temperature control system comprising: at least one connected water pad (Fig. 1, [0181]: thermoregulation pack 14),said water pad (Fig. 1, thermoregulation pack 14) being directly connected to separate heating and cooling tanks (Fig. 1, [0154]-[0155]: hot tank 36 and cold tank 38) within said heating and cooling system, said water pad ([0199]: pack 14) being configured to be rapidly heated or cooled (Fig.7, [0200]: rapidly switch between hot and cold states by regulating hot tank flow valve 42 and the cold tank flow valve 46); at least one pump (Fig.7, [0195], [0199]: pump 52 and return pump 64) configured to circulate water through separate heating and cooling tanks ([0199]: pump 52 and return pump 64 circulate the fluid from and to hot tank and cold tank); 2a plurality of valves (Fig. 7, [0195], [0199]-[0201]: hot tank flow valve 42, cold tank flow valve 46, flow circulation valve 51, return circulation valve 63, tank circulation valve 65) configured to regulate the circulation of water through the water heating and cooling system ([0199]-[0201]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to have modified Park’s massage chair to have a water heating and cooling system comprising at least one connected water pad, said water pad being directly connected to separate heating and cooling tanks within said heating and cooling system, said water pad  being configured to be rapidly heated or cooled; at least one pump configured to circulate water through separate heating and cooling tanks; a plurality of valves configured to regulate the circulation of water through the water heating and cooling system, as taught by Rose, for the benefit of alleviate physical injuries by applying thermal treatment to the user ([0001]) and allow more precise rapid temperature control ([0200]).
Although Rose silent about the water pad is within the massage chair, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have implemented Rose’s rapid heating and cooling pad to be within the massage chair, in view of Park’s disclosure other heating elements within the massage chair (Park’s Fig. 14, [0241]: heating element 770 located adjacent to the lower massage ball 730) and in view of Rose’s disclosure of “thin layer of thermoregulation fluid needs to be provided adjacent to the patient by the pack” ([0033]), to provide proper heating and cooling when the user is seating on the massage chair.
Lowe similarly discloses heating and cooling a therapy wrap using a separate hot tank and cold tank (Fig. 7, [038]: hot tank/reservoir and cold tank/reservoir ) and teaches rapid heating or cooling ([0033]: rapidly alternate between hot and cold) comprising increasing or decreasing a temperature of said water pad up to 40 degrees Fahrenheit (Fig. 7, [0060]: hot reservoir can be adjustable from about 100 to 120 degrees Fahrenheit  and the cold reservoir can be adjust about 28 to 60 degrees Fahrenheit); and at least one drain (Fig. 9A, [0080]: overflow drains 9023 and 9024) configured to expel excess water from said heating and cooling system (Fig. 9A,  [0080]: to route excess water to outside the device).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to have modified Park’s rapid heating or cooling comprising increasing or decreasing a temperature of said water pad up to 40 degrees Fahrenheit; and at least one drain configured to expel excess water from said heating and cooling system, as taught by Lowe, for the benefit of preventing over-pressure or maintaining safety levels of fluid within the hot tank and cold tank. As a direct result of the modification, the system is capable of increasing or decreasing a temperature of said water pad up to 40 degrees Fahrenheit within 60 seconds as Park already disclosed that the hot tank valve or the cold tank valve can be operated to transition from hot to cold states in a rapid manner ([0200]) and as already modified by the Lowe, as the water temperature in the hot tank is 100-120 degrees Fahrenheit and the water temperature of the cold tank is 38-60 degrees Fahrenheit ([0060]), when hot water is pumped out of the water pad and only cold water is being pumped into the water pad, the system is capable of decreasing the water temperature up to 40 degrees Fahrenheit and vice versa increasing the water temperature of the water pad up to 40 degrees Fahrenheit in 60 seconds.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Learning, Nagano, Rose and Lowe, as applied to claim 2 above, and further in view of Kamba et al. (U.S. Publication 2008/0030053 hereinafter Kamba).
Regarding claim 6, Park as modified, disclose the massage chair of Claim 2.
Park as modified, silent as to wherein said massage chair is configured to fully recline.
However, Kamba discloses massage chair (Fig. 1, [0025]: chair-type massage machine 10)  and teaches massage chair is configured to fully recline ([0049]: fully flat, substantially reclining angle is an angle positioning the backrest 30 and the leg portion 40 substantially horizontally with respect to the floor).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to have modified Park’s massage chair to have the function of fully reclining, as taught by Kamba, for the benefit of giving a more relax massaging (Kamba’s [0049]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Rose and Lowe.
Regarding claim 19, Park discloses a massage chair (Fig. 2, [0064]: massage chair 10), wherein a programable touch screen (Park’s [0090]: manipulation portion 600 may include a touch panel) attached to said massage chair (Figure shown this configuration; [0091]:the manipulation portion 600 may be provided on the right side of the massage chair 10 and operable with the right hand, or alternatively, may be provided on the left side and operable with the left hand), wherein said programmable touchscreen is configured to display (Park’s Fig. 2, [0090]: display window) and enable a user to customize roller 6position (Park’s [0020]: massage location of massage ball assembly 700), massage type ([0016]: massage mode selection), massage intensity (Park’s [0017]: massage intensity), and reclination of said massage chair (Parks’ [0065]: angle of the back support portion 100 may be adjusted with respect the seat 200 and the support frame 300).
Park does not disclose a water temperature 39control system within a massage chair;  a water pad embedded within an interior portion of said massage chair, said water pad connected to separate heating and cooling tanks in said water temperature control system, said water pad configured to be rapidly heated or cooled 40 degrees Fahrenheit within 60 seconds; two pumps configured to circulate water through said separate heating and cooling tanks; a plurality of valves configured to regulate water flow within said water temperature control system; two drains configured to expel excess water from said water temperature control system; and customize a temperature of said water temperature control system via the programmable touch screen.
Rose teaches a water temperature control system (Fig. 1, [0185]: thermoregulation assembly 10, [0032]: thermoregulation fluid is water) comprising a water pad (Fig. 1,  [0181]: thermoregulation pack 14), said water pad (Fig. 1,  [0181]: thermoregulation pack 14) connected to separate heating and cooling tanks (Fig. 1, [0154]-[0155]: hot tank 36 and cold tank 38) in said water temperature control system (Figure 1 shown this configuration), said water pad configured to be rapidly heated or cooled the water pad (Fig.7, [0200]: rapidly switch between hot and cold states by regulating hot tank flow valve 42 and the cold tank flow valve 46); two pumps configured to circulate water through said separate heating and cooling tanks ([0199]: pump 52 and return pump 64 circulate the fluid from and to hot tank and cold tank); a plurality of valves (Fig. 7, [0195], [0199]-[0201]: hot tank flow valve 42, cold tank flow valve 46, flow circulation valve 51, return circulation valve 63, tank circulation valve 65) configured to regulate water flow within said water temperature control system ([0199]-[0201]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to have modified Park’s massage chair to have water temperature control system comprising a water pad, said water pad connected to separate heating and cooling tanks in said water temperature control system; said water pad configured to be rapidly heated or cooled the water pad; ); two pumps configured to circulate water through said separate heating and cooling tanks; a plurality of valves configured to regulate water flow within said water temperature control system, as taught by Rose, for the benefit of alleviate physical injuries by applying thermal treatment to the user ([0001]) and allow more precise rapid temperature control ([0200]).
Although Rose silent about the water temperature control system within the massage chair and water pad is embedded within an interior of the massage chair, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have implemented Rose’s water temperature control system within the massage chair and water pad is embedded within an interior of the massage chair and the rapid heating and cooling pad to be within the massage chair, in view of Park’s disclosure other heating elements within the massage chair (Park’s Fig. 14, [0241]: heating element 770 located adjacent to the lower massage ball 730) and in view of Rose’s disclosure of “thin layer of thermoregulation fluid needs to be provided adjacent to the patient by the pack” ([0033]), to provide proper heating and cooling when the user is seating on the massage chair.
Lowe similarly discloses heating and cooling a therapy wrap using a separate hot tank and cold tank (Fig. 7, [038]: hot tank/reservoir and cold tank/reservoir ) and teaches rapid heating or cooling ([0033]: rapidly alternate between hot and cold) comprising increasing or decreasing a temperature of said water pad up to 40 degrees Fahrenheit (Fig. 7, [0060]: hot reservoir can be adjustable from about 100 to 120 degrees Fahrenheit  and the cold reservoir can be adjust about 28 to 60 degrees Fahrenheit); and two drains (Fig. 9A, [0080]: overflow drains 9023 and 9024) configured to expel excess water from said heating and cooling system (Fig. 9A,  [0080]: to route excess water to outside the device).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to have modified Park’s rapid heating or cooling comprising increasing or decreasing a temperature of said water pad up to 40 degrees Fahrenheit; and two drains configured to expel excess water from said heating and cooling system, as taught by Lowe, for the benefit of preventing over-pressure or maintaining safety levels of fluid within the hot tank and cold tank. As a direct result of the modification, the system is capable of increasing or decreasing a temperature of said water pad up to 40 degrees Fahrenheit within 60 seconds as Park already disclosed that the hot tank valve or the cold tank valve can be operated to transition from hot to cold states in a rapid manner ([0200]) and as already modified by the Lowe, as the water temperature in the hot tank is 100-120 degrees Fahrenheit and the water temperature of the cold tank is 38-60 degrees Fahrenheit ([0060]), when hot water is pumped out of the water pad and only cold water is being pumped into the water pad, the system is capable of decreasing the water temperature up to 40 degrees Fahrenheit and vice versa increasing the water temperature of the water pad up to 40 degrees Fahrenheit in 60 seconds.
Allowable Subject Matter
Claims 8-12, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785